 



Exhibit 10.3
March 5, 2007
Kathy Boyer
SVP, Chief Merchandising Officer
Dear Kathy:
As we move forward as a stand-alone company, your leadership and focus on the
business is essential. To that end, I am pleased to offer you a retention bonus
of $100,000. This bonus is in recognition of the key role you will play in our
future success.
We will pay this Retention Bonus over the course of the next 10 months. Please
see the table below for your payment schedule.

                  Payment Date   Percentage of Bonus     Payout  
April 6, 2007
    25 %   $ 25,000  
September 7, 2007
    45 %   $ 45,000  
January 25, 2008
    30 %   $ 30,000  
 
               
Total
    100 %   $ 100,000  
 
               

Each payment above will be paid to you when deemed earned by the CEO. You must
be actively employed with Eddie Bauer on the date of payout to receive your
bonus payments.
Please note that only a very limited number of individuals have been selected to
participate in this program, it is imperative and expected that you keep your
participation confidential. If you have any questions on this program, please
contact Shannon Brown or Stacey Ragsdale.
Thank you for your continued commitment and leadership to the company and to the
Brand.
Sincerely,
/s/ Howard Gross
Howard Gross

 